UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 27, 2007 CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 27, 2007, the Board of Directors of Capital Bank Corporation declared a cash dividend of $0.08 per share payable on or after October 22, 2007 to shareholders of record on October 8, 2007. The full text of the press release announcing the declaration of dividend is set forth in Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Document Exhibit 99.1 Press release dated September 28, 2007 - 2 - Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 28, 2007 CAPITAL BANKCORPORATION By:/s/ B. Grant Yarber B. Grant Yarber Chief Executive Officer - 3 - Exhibit Index Exhibit No. Description of Document Exhibit 99.1 Press release dated September 28, 2007 - 4 -
